                                          Case 4:20-cv-03257-YGR Document 17 Filed 09/30/20 Page 1 of 2




                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                               NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5    MICHAEL KLIMENT,                                      CASE NO. 20-cv-03257-YGR
                                   6                  Plaintiff,
                                                                                              ORDER GRANTING MOTION TO DISMISS
                                   7            vs.                                           WITH LEAVE TO AMEND
                                   8    CITY AND COUNTY OF SAN FRANCISCO,                     Re: Dkt. No. 12
                                   9                  Defendant.

                                  10           Plaintiff Michael Kliment, as co-successor-in-interest for decedent Christopher Paul
                                  11   Kliment, brings this action against defendant City and County of San Francisco arising out of
                                  12   events leading up to decedent’s death on January 7, 2019. Now before the Court is defendants’
Northern District of California
 United States District Court




                                  13   motion to dismiss plaintiff’s first cause of action for excessive force on the related grounds that
                                  14   (i) plaintiff failed to submit the required documentation and to allege sufficient facts to assert a
                                  15   survival action, and (ii) plaintiff failed to join a necessary party, that is, a co-successor-in-interest.
                                  16           California law requires a party purporting to act as a decedent’s successor-in-interest (i.e.,
                                  17   bringing a survival action) to demonstrate that he or she is authorized to do so. Specifically, under
                                  18   California Code of Civil Procedure section 377.32, the claimed successor-in-interest must file an
                                  19   affidavit or declaration establishing the basis for such designation and must provide a certified
                                  20   copy of the decedent’s death certificate. Plaintiff does not dispute that he failed to comply with
                                  21   section 377.32 upon filing of his complaint. However, in arguing that he has standing to bring this
                                  22   case, plaintiff points to two declarations attached to his opposition brief: one from him, stating that
                                  23   he is the adoptive father of the decedent, and another from Linda Kliment, stating that she is the
                                  24   adoptive mother of the decedent. Plaintiff also seeks leave to amend the complaint to add Ms.
                                  25   Kliment as co-successor-in-interest.
                                  26           Defendants do not oppose plaintiff’s request for leave to amend, and thus, the request is
                                  27   granted. The Court notes, however, that simply adding Ms. Kliment as a party and co-successor-
                                  28   in-interest does not resolve the deficiencies in the complaint relating to plaintiff pursuing this case
                                          Case 4:20-cv-03257-YGR Document 17 Filed 09/30/20 Page 2 of 2




                                   1   as a survival action. Plaintiff still has not complied with all provisions of section 377.32, which

                                   2   requires the affidavits or declarations from successors-in-interest to include specific information

                                   3   and attach a certified copy of the decedent’s death certificate. Further, the allegation in the

                                   4   complaint that plaintiff is decedent’s biological father is inconsistent with the allegation in his

                                   5   declaration that he is decedent’s adoptive father.1 Any amended complaint must resolve these

                                   6   issues to come into compliance with section 377.32 and properly state a claim.

                                   7          For the foregoing reasons, defendants’ motion to dismiss is GRANTED WITH LEAVE TO

                                   8   AMEND. Any amended complaint must be filed within twenty-eight (28) days of issuance of this

                                   9   Order. No new claims or parties may be added without leave of court or stipulation of the

                                  10   defendants, with the exception of Ms. Kliment as explained herein.2 Any response to the amended

                                  11   complaint is due fourteen (14) days after plaintiff’s filing. Defendants may not bring any new

                                  12   arguments that could have been raised in this motion.
Northern District of California
 United States District Court




                                  13          The Court also sets a case management conference for December 14, 2020 at 2:00 p.m.

                                  14   The Court anticipates posting a Zoom link for the conference.

                                  15          This Order terminates Docket Number 12.

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: September 30, 2020
                                                                                                   YVONNE GONZALEZ ROGERS
                                  19                                                          UNITED STATES DISTRICT COURT JUDGE
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26          1
                                                Ms. Kliment’s declaration also incorrectly states that she is a party to this action, which
                                  27   she presently is not.
                                              2
                                                The Court also grants plaintiff’s prior request to strike the complaint at Docket Number 1
                                  28   and replace it with the complaint at Docket Number 7.
                                                                                          2
